Citation Nr: 9915442	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-37 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a punctured lung.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for 
residuals of a punctured lung and assigned a noncompensable 
evaluation from January 23, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of punctured lung do not 
interfere with respiration or circulation and do not result 
in current disability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
punctured lung have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6818, Note (2), effective prior to October 7, 
1996; Diagnostic Code 6843, effective from October 7, 1996 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded a VA 
examination and treatment records have been obtained.  The 
Board is satisfied that all relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all of the evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. Reg. 46, 720-31 (1996) 
(now codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), it was held that new rating criteria 
could not have retroactive application.  Therefore, in this 
case, the Board has evaluated the veteran's service-connected 
pulmonary tuberculosis under the old criteria both prior to 
and from October 7, 1996, and under the new criteria as well 
from October 7, 1996.

Prior to October 7, 1996, the RO evaluated the veteran's 
residuals of punctured lung under Diagnostic Code 6818.  
Diagnostic Code 6818 provides that where residuals of 
injuries to the pleural cavity are moderate with bullet or 
missile retained in the lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion, a 
20 percent evaluation will be assigned.  Note (2) to 
Diagnostic Code 6818 provides that disability persists in 
penetrating chest wounds, with or without a retained missile, 
in proportion to interference with respiration and 
circulation, which may become apparent after slight exertion 
or only under extra stress.  From October 7, 1996, the RO has 
evaluated the veteran's residuals of a punctured lung under 
Diagnostic Code 6843.  Diagnostic Code 6843 provides that 
where there is traumatic chest wall defect, such as 
pneumothorax, a 10 percent evaluation will be assigned where 
FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66 to 80 percent of predicted 
are shown.  

The record before the Board reflects the veteran's belief 
that once his lung has been punctured it will never be as 
good as it was.  He has submitted a January 1996 letter from 
Brian J. Hunter, D.O., a private osteopath, which reflects 
that the veteran has numerous medical conditions including 
emphysema.  Dr. Hunter's opinion is that the scar tissue in 
the veteran's lungs was a combination of his emphysema 
condition and the dorsal sympathectomies that were performed 
on the veteran.  

The report of a November 1997 VA pulmonary examination 
reflects that the examining physician had reviewed the 
veteran's entire claims file prior to the examination and 
determination of his opinion.  It also reflects that the 
veteran had undergone pulmonary function testing in November 
1997 and a report of that testing is of record and was 
reviewed by the examiner.  Chest X-rays revealed 
hyperinflated lung fields with surgical clips in the cervical 
and upper thoracic area.  There were no infiltrates or masses 
appreciated and no interstitial lung disease appreciated.  It 
was the examiner's opinion that the veteran's 
service-connected residuals of punctured lung did not 
contribute to his pulmonary problem.  The examiner commented 
that the veteran was a smoker and as a consequence had 
significant obstructive lung disease.  He also had a 
component of asthma.  The examiner further opined that with 
respect to the pneumothorax and any residuals there was no 
evidence on chest X-ray or pulmonary function testing to 
suggest that the veteran had any disease in the parenchyma 
itself, the lining of the lung, or the lining of the chest, 
that had resulted from either the pneumothorax itself or the 
therapy resulting from it.  

A review of the November 1997 report of pulmonary function 
testing reflects that the veteran does have pulmonary 
disability that would warrant a compensable evaluation if it 
were related to his service-connected residuals of a 
punctured lung.  However, there are only two pieces of 
competent medical evidence of record that attempt to 
associate any findings with the veteran's service-connected 
residuals of a punctured lung.  The letter from Dr. Hunter 
reflects that it was his belief that some of the scar tissue 
in the veteran's lungs was due to the punctured the lung the 
veteran had experienced, but Dr. Hunter did not indicate that 
the scar tissue resulted in any pulmonary disability.  
Rather, Dr. Hunter identified emphysema as one of the medical 
conditions the veteran experienced, but did not indicate that 
one of the medical conditions the veteran experienced was 
residuals of a punctured lung.  The other competent medical 
evidence that addresses any relationship between the 
veteran's residuals of a punctured lung and current 
disability is the report of the November 1997 VA pulmonary 
examination.  This report excludes the veteran's residuals of 
a punctured lung as contributing to any current pulmonary 
disability.  

On the basis of the above analysis there is no competent 
medical evidence that associates any current pulmonary 
symptoms with the residuals of a punctured lung and there is 
competent medical evidence that affirmatively disassociates 
any current symptomatology with the residuals of a punctured 
lung.  Therefore, a preponderance of the evidence is against 
a finding that the veteran's residuals of a punctured lung 
results in any interference with respiration and circulation 
or pain or discomfort on exertion or scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.  Accordingly, a compensable evaluation under the 
criteria in effect prior to October 7, 1996, is not 
warranted.  Further, the veteran's reduced capacity, as shown 
on pulmonary function testing in November 1997, is not 
attributable to his residuals of a punctured lung and a 
compensable evaluation under the criteria in effect from 
October 7, 1996, is not warranted.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for residuals of a punctured lung is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

